878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ruby Douglas CLARK, Petitioner.
No. 89-1020.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1989.Decided June 23, 1989.

Ruby Douglas Clark, petitioner pro se.
Before PHILLIPS, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ruby Douglas Clark petitions this Court for a writ of mandamus.  She claims that the district court erred in dismissing her employment discrimination suit in 1983 and in denying her motion for relief pursuant to Fed.R.Civ.P. 60(b) in 1985.


2
We deny the petition.  For all practical purposes, Clark is trying to use this petition to obtain a review of the district court's 1983 and 1985 orders.  This she cannot do.    See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus cannot be used as a substitute for an appeal).


3
PETITION DENIED.